Title: To John Adams from William Tudor, Sr., 30 May 1817
From: Tudor, William, Sr.
To: Adams, John


				
					Dear Sir
					Boston 30th. May 1817
				
				Your finale on Mr. Hutchinson’s Character was duly received. If I rightly remember, the Governor soon after dissolving the Provincial Assembly, retired or rather fled to England to shelter himself from the  approaching Storm, & secure his hard earned Reward. The few Years of the revolutionary War which he lived must have embittered his declining Days marked by Neglect, & Disappointment. Mortified that his Prophesies had turned out Dreams, & his pretended Knowlege of his Countrymen found to be the meer deceptive Efforts of a criminal Ambition.And now for a Word or two concerning Faneuil Hall, & it’s Pictures. There are but two, one is a Portrait of the founder of the Structure, painted & placed there sixty years after his Death. And the other presented to the Town by a usurious Citizen to gratify his own Vanity. If We must have Pictures, I want one, drawn by the historic Muse, of the Man who from his first listening  with Enthusiasm to the Eloquence of Otis, caught the Strain, & cherished the sacred fire of Freedom untill he conducted his County to it’s unqualified Possession: Of the man whom no Menaces could intimidate, nor Corruption divert. Whose Life  has been spent in political Instruction & practical Usefulness; Who could rouse Cowardice, & invigorate Despondency. And whilst he was the first to dare, led the little Senate of his oppressed Country to declare, & undauntedly pursue, the Independence & Sovereignty of the United States: Of the Man, who alone, could persuade Dutchmen to loan Millions, & their wary Government to embark in a War against the vindictive & powerful Enemy of his impoverished & bleeding Country: Of the Statesman who urged & signed the Treaty that conquered Peace & secured the extensive Regions of the new Empire, and after arriving at the Supreme Magistracy of an ennobled & prosperous Government, retreated to his Farm  & his Books, with the first of all consolitary Reflections, the Mens conscia Recti, & having devoted forty years of his Life in the Discharge of the most important Functions that can fall to the Lot of Man.Excuse this Sketch. Your last Letter has provoked it. Canvas & Paint are perishable Articles. History & Truth are immortalI never profoundly admired either Mr. S. A. or Mr. H. The one had too much sterness, & pious Bigotry, & the other a larger Share of Vanity & Caprice than comported with my younger Ideas. Of Mr. T. the present Generation know Nothing. Of the high spirited O. after 1771—We have only to lament his physical, moral & mental Misfortunes. Alass how fallen! fallen, fallen!I am most truly & affectionately / Yours
				
					Wm Tudor
				
				
			